                                                                                           Case 4:21-cv-02713-YGR Document 40 Filed 08/20/21 Page 1 of 6




                                                                                   1 Steven P. Warner (SBN 159404)
                                                                                   2 REED SMITH LLP
                                                                                     355 South Grand Avenue, Suite 2900
                                                                                   3 Los Angeles, CA 90071-1514
                                                                                   4 Telephone: +1 213 457 8000
                                                                                     Facsimile: +1 213 457 8080
                                                                                   5 Email: swarner@reedsmith.com
                                                                                   6
                                                                                     Attorneys for Defendant
                                                                                   7 SYNCHRONY BANK
                                                                                   8
                                                                                   9
                                                                                                             UNITED STATES DISTRICT COURT
                                                                                   10
                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13 JAKUB MADEJ,                                  Case No. 4:21-cv-02713-YGR
                                                                                   14                                               DEFENDANT SYNCHRONY
                                                                                                          Plaintiff,
                                                                                   15                                               BANK’S REPLY MEMORANDUM
                                                                                             vs.                                    IN SUPPORT OF ITS MOTION TO
                                                                                   16                                               DISMISS FOR IMPROPER VENUE,
                                                                                   17 SYNCHRONY BANK,                               OR IN THE ALTERNATIVE
                                                                                                                                    MOTION TO TRANSFER VENUE
                                                                                   18                                               UNDER 28 U.S.C. § 1404(a), OR IN
                                                                                                          Defendant.
                                                                                   19                                               THE ALTERNATIVE MOTION FOR
                                                                                                                                    STAY PENDING RESOLUTION OF
                                                                                   20                                               OTHER LITIGATION
                                                                                   21
                                                                                                                                    Date:    September 7, 2021
                                                                                   22                                               Time:    2:00 p.m.
                                                                                   23                                               Place:   Courtroom 1- 4th Floor
                                                                                                                                    Judge:   Hon. Yvonne Gonzalez Rogers
                                                                                   24
                                                                                   25                                               Compl. Filed: April 15, 2021

                                                                                   26
                                                                                   27
                                                                                   28   DEFENDANT SYNCHRONY BANK’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
                                                                                        FOR IMPROPER VENUE, OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. §
                                                                                        1404(a), OR IN THE ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION
                                                                                                                            4:21-cv-02713-YGR
                                                                                               Case 4:21-cv-02713-YGR Document 40 Filed 08/20/21 Page 2 of 6




                                                                                    1                                         INTRODUCTION
                                                                                    2            Contrary to Plaintiff’s opposition, venue has not been established in this case and
                                                                                    3 he has failed to meet his burden of proof on this issue. Moreover, Plaintiff has already
                                                                                    4 filed a nearly identical action seeking the same relief, with the same parties, alleging
                                                                                    5 the same facts, and making the same claims in a New York District Court action.
                                                                                    6            Plaintiff has provided no basis as to why this action should remain in California
                                                                                    7 when none of the parties are connected to California and none of the complained of
                                                                                    8 events occurred in California. Despite making a conclusory, unsupported claim that
                                                                                    9 Synchrony is a resident of California (which is untrue), Plaintiff has failed to establish
                                                                                   10 any connection to California that establishes venue and this matter should be dismissed.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            If this Court is not inclined to dismiss this action altogether, then it should
                                                                                   12 transfer this case to the Eastern District of New York where, more than a week prior to
REED SMITH LLP




                                                                                   13 filing the instant action, Plaintiff filed the First Lawsuit1 making essentially identical
                                                                                   14 claims which involve the same calls, the same accounts, and the same defendant.
                                                                                   15                                           ARGUMENT
                                                                                   16 I.         Synchrony Has Presented Sufficient Facts to Challenge Venue in the
                                                                                   17            Northern District of California
                                                                                   18            Plaintiff’s fundamental argument in his opposition is that Synchrony has not
                                                                                   19 presented sufficient facts in support of its Motion to Dismiss, Transfer, or Stay to
                                                                                   20 challenge Plaintiff’s choice of venue.            See ECF 39, p. 5 (Plaintiff’s Opposition,
                                                                                   21 hereinafter “Plain. Oppo.”). Fundamentally, this ignores that it is Plaintiff’s burden to
                                                                                   22 establish venue. Substantively, it also ignores that the only relevant facts support
                                                                                   23 dismissal, transfer, or a stay,2 because Plaintiff has not provided any facts of his own to
                                                                                   24   1
                                                                                       All defined terms herein have the same meaning as those identified in Synchrony’s Motion to
                                                                                   25 Dismiss, Transfer, or Consolidate; The New York action is the First Lawsuit and this action is the
                                                                                      Second Lawsuit.
                                                                                   26   2
                                                                                        This Court may take judicial notice of the matter pending in the Eastern District of New York and
                                                                                   27 its various filings, as the accuracy of the filing having occurred and their timing cannot be
                                                                                                                                      –1–
                                                                                   28       DEFENDANT SYNCHRONY BANK’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
                                                                                            FOR IMPROPER VENUE, OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. §
                                                                                            1404(a), OR IN THE ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION
                                                                                                                                4:21-cv-02713-YGR
                                                                                             Case 4:21-cv-02713-YGR Document 40 Filed 08/20/21 Page 3 of 6




                                                                                    1 support that this matter should remain in California. See generally, Plaintiff’s Oppo.
                                                                                    2 Neither Plaintiff nor his claims seem to have any connection to California. Plaintiff
                                                                                    3 relies on conclusory unsupported allegations Synchrony doing business in California
                                                                                    4 establishes residence and thus proper venue in California, but performs no analysis to
                                                                                    5 support this claim, such as a minimum contacts test. Id.
                                                                                    6          Here, Synchrony is not a resident of the State of California. Nayman Decl., ¶ 2.
                                                                                    7 According to the evidence and pleadings before the Court, no event or omission giving
                                                                                    8 rise to Plaintiff’s claims seems to have occurred in California. See ECF 1, NY ECF 1,
                                                                                    9 p. 2. Plaintiff does not aver that he resides in this District. See generally ECF 2-6. In
                                                                                   10 fact, Plaintiff has already established a more proper (but still questionable) venue is the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Eastern District of New York, based on the lawsuit he filed there, wherein he alleged
                                                                                   12 that these same calls were received in New York. NY ECF 1, p. 2.
REED SMITH LLP




                                                                                   13          Viewing the facts and evidence presented by both Synchrony and Plaintiff and
                                                                                   14 comparing Plaintiff’s First Lawsuit, filed in New York, to his Second Lawsuit, filed in
                                                                                   15 California, it is clear they are related if not identical. See ECF 1; NY ECF 1; Nayman
                                                                                   16 Decl., ¶¶ 6(a-b). Both lawsuits fundamentally involve the same parties, the same
                                                                                   17 accounts, and the same claims.
                                                                                   18          As such, there is no basis for venue in this District and this matter should be
                                                                                   19 dismissed, transferred, or stayed, accordingly.
                                                                                   20 II.      Transfer is Appropriate Based on these Facts
                                                                                   21          Plaintiff presents only an incomplete argument in his opposition against
                                                                                   22 Synchrony’s Motion to Transfer. Plaintiff’s Oppo., p. 12. Plaintiff states vaguely that
                                                                                   23
                                                                                   24
                                                                                   25 reasonable questioned. Fed. R. Civ. Proc. 201(2). Specifically, this Court should take notice of the
                                                                                        Complaint filed in the First Lawsuit (referred to previously as the First Lawsuit Complaint),
                                                                                   26 Synchrony’s Answer, and Synchrony’s Opposition to Plaintiff’s Motion for Default Judgment. NY
                                                                                   27 ECF 1, 13 and 19-22.
                                                                                                                                 –2–
                                                                                   28 DEFENDANT SYNCHRONY BANK’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
                                                                                         FOR IMPROPER VENUE, OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. §
                                                                                         1404(a), OR IN THE ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION
                                                                                                                             4:21-cv-02713-YGR
                                                                                             Case 4:21-cv-02713-YGR Document 40 Filed 08/20/21 Page 4 of 6




                                                                                    1 Synchrony must meet the burden of proof to show this matter might have been brought
                                                                                    2 in New York.
                                                                                    3         As detailed, supra, and in Synchrony’s Motion, this matter could have been
                                                                                    4 brought in New York as the complained of telephone calls were allegedly received in
                                                                                    5 New York. NY ECF 1, p. 2. Plaintiff has two credit card accounts with Synchrony and
                                                                                    6 any calls made to Plaintiff were based on these accounts. Nayman Decl., ¶¶ 6(a-b).
                                                                                    7         As such, this matter should have been brought in New York.
                                                                                    8 III.    Staying this Matter is Appropriate Based on these Facts
                                                                                    9         Plaintiff contends that a stay in this matter is inappropriate as this case and the
                                                                                   10 case currently pending in New York are unrelated. Plaintiff’s Oppo., pp. 12-13.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Plaintiff’s only support for this contention is the Notice of Pendency of Another Action,
                                                                                   12 ECF 27, and the allegations of his Complaints. ECF 30. Simply resting on his pleadings
REED SMITH LLP




                                                                                   13 is not sufficient. See Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137 (9th Cir.
                                                                                   14 2004) (a court may consider evidence outside the pleadings when determining a Rule
                                                                                   15 12(b)(3) motion). Synchrony has presented additional facts via declaration that Plaintiff
                                                                                   16 has two credit card accounts with Synchrony and that any telephone calls made by
                                                                                   17 Synchrony to Plaintiff were related to its ownership and servicing of those accounts.
                                                                                   18 Nayman Decl., ¶¶ 6(a-b). Synchrony has also presented facts that the calls were made
                                                                                   19 to Plaintiff in New York, as alleged by Plaintiff’s own complaint. NY ECF 1. Plaintiff
                                                                                   20 makes no attempt to contradict these facts or offer any facts of his own that would show
                                                                                   21 why this matter could not have been brought in New York.
                                                                                   22         Fundamentally, the two matters are related and if dismissal or transfer is not
                                                                                   23 granted, in the interest of judicial efficiency, this matter should be stayed until resolution
                                                                                   24 of the matter in New York.
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                                                                   –3–
                                                                                   28   DEFENDANT SYNCHRONY BANK’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
                                                                                        FOR IMPROPER VENUE, OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. §
                                                                                        1404(a), OR IN THE ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION
                                                                                                                            4:21-cv-02713-YGR
                                                                                            Case 4:21-cv-02713-YGR Document 40 Filed 08/20/21 Page 5 of 6




                                                                                    1 IV.    The Defense of Improper Venue was not Waived and Dismissal is
                                                                                    2        Appropriate Based on these Facts
                                                                                    3        Plaintiff argues that the defense of improper venue has been waived. Synchrony
                                                                                    4 did not waive this defense as at the time the Answer was filed, because Synchrony was
                                                                                    5 not sufficiently aware the defense existed due to Plaintiff’s own actions in handling the
                                                                                    6 filing and service of the First Lawsuit Complaint.
                                                                                    7        A party cannot be deemed to have waived objections or defenses which were not
                                                                                    8 known to be available at the time they could first have been made, especially when it
                                                                                    9 does raise the objections as soon as their cognizability is made apparent. Engel v. CBS,
                                                                                   10 Inc., 886 F. Supp. 728, 730 (C.D. Cal. 1995) (quoting Holzsager v. Valley Hospital, 646
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 F.2d 792, 796 (2d Cir. 1981).
                                                                                   12        Here, the record of this matter, and the record of Plaintiff’s First Lawsuit in New
REED SMITH LLP




                                                                                   13 York, reflects that Synchrony was not aware when the Answer was filed that this venue
                                                                                   14 was improper and that the Eastern District of New York was the more appropriate
                                                                                   15 venue. Synchrony first became aware of the First Lawsuit on June 1, 2021. See NY
                                                                                   16 ECF 19. Synchrony promptly filed an Answer in the First Lawsuit on June 3, 2021, to
                                                                                   17 demonstrate to the court it intended to defend against the matter in light of Plaintiff’s
                                                                                   18 attempted improper default. NY ECF 13. Synchrony contends it was not properly
                                                                                   19 served in the First Lawsuit, and as such lacked notice to the existence and ongoing
                                                                                   20 litigation of the First Lawsuit. NY ECF 19-22.
                                                                                   21        In this matter, the Answer was filed on June 10, 2021, in accordance with an
                                                                                   22 extension granted by Plaintiff. ECF 10, 15. Synchrony had only a short time to
                                                                                   23 investigate the connection between this matter and the First Lawsuit filed in New York.
                                                                                   24 Compare ECF 15 with NY ECF 13, 19-22.
                                                                                   25        Furthermore, the initial filing of this matter named PayPal as the Defendant. ECF
                                                                                   26 1. As Synchrony previously acknowledged, venue might have been proper in the
                                                                                   27
                                                                                                                                –4–
                                                                                   28   DEFENDANT SYNCHRONY BANK’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
                                                                                        FOR IMPROPER VENUE, OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. §
                                                                                        1404(a), OR IN THE ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION
                                                                                                                            4:21-cv-02713-YGR
                                                                                            Case 4:21-cv-02713-YGR Document 40 Filed 08/20/21 Page 6 of 6




                                                                                    1 Northern District of California, when PayPal was the named Defendant. As Synchrony
                                                                                    2 has replaced PayPal as Defendant in this matter, a substitution that occurred after
                                                                                    3 Synchrony filed its Answer, the defense of improper venue did not exist and/or was not
                                                                                    4 known at the time Synchrony filed its Answer. ECF 25.
                                                                                    5        As such, Synchrony did not waive the issue of improper venue which it now
                                                                                    6 brings to the Court via its Motion to Dismiss, Transfer, or Stay and the facts detailed,
                                                                                    7 supra, support dismissal as venue is improper.
                                                                                    8                                      CONCLUSION
                                                                                    9        In accordance with the interests of the parties and witnesses, and the interests of
                                                                                   10 justice, this Court should dismiss this action for improper venue. Alternatively, the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Court transfer this action to the United States District Court for the Eastern District of
                                                                                   12 New York under 28 U.S.C. § 1404(a), as that district is a more proper venue based on
REED SMITH LLP




                                                                                   13 the alleged facts and time of filing. Alternatively, this Court also should issue an
                                                                                   14 immediate stay until the lawsuit in the Eastern District of New York is resolved.
                                                                                   15
                                                                                   16        DATED: August 20, 2021            REED SMITH LLP
                                                                                   17                                          By: /s/ Steven Warner
                                                                                   18                                              Steven P. Warner
                                                                                                                                   REED SMITH LLP
                                                                                   19                                              Attorneys for Defendant
                                                                                   20                                              Synchrony Bank
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                                                                 –5–
                                                                                   28   DEFENDANT SYNCHRONY BANK’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
                                                                                        FOR IMPROPER VENUE, OR IN THE ALTERNATIVE MOTION TO TRANSFER VENUE UNDER 28 U.S.C. §
                                                                                        1404(a), OR IN THE ALTERNATIVE MOTION FOR STAY PENDING RESOLUTION OF OTHER LITIGATION
                                                                                                                            4:21-cv-02713-YGR
